                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                            NO. 5:16-CR-00308-B0-1

UNITED STATES OF AMERICA

            v.

TAVARES LAJUANE GRAHAM


                              ORDER OF FORFEITURE

       WHEREAS,    pursuant   to the    entry of the Memorandum of Plea

Agreement entered into by the defendant, Tavares Lajuane Graham,

on April 18,       2018,   the following property is hereby forfeitable

pursuant to 18 U.S.C. § 924 (d) (1), made applicable to this criminal

proceeding by virtue of 28 U.S.C.           § 246l(c),   to wit;       an Amadeo
                                                                   /



revolver,   model     .38 special,     with serial number W328812;        a   9mm

magazine; and any and all associated ammunition; and

            WHEREAS, by virtue of said Memorandum of Plea Agreement

and the defendant's agreement therein,          the United States is now

entitled to possession of said property pursuant to 21 U.S.C. §

853;

       It is hereby ORDERED, ADJUDGED and DECREED:

       1.   That based upon the Memorandum of Plea Agreement as to

the defendant, the United States is hereby authorized to seize the

above-stated property,        and it is hereby forfeited to the United


                                        1
States     for    dispos.,i tion   in    accordance         with    the   law,    including
                         \


destruction,       subject to the provisions of 21 U.S.C. § 853(n), as

allowed by Fed. R. Crim. P. 32.2(b) (3).                     In accordance with Fed.

R.   Crim.   P.    32. 2 (b) ( 4) (A),   this     Order is         now final     as   to the

defendant.

      2.     That upon sentencing and issuance of the Judgment and

Commitment Order, the Clerk of Court is directed to incorporate a

reference to this Order of Forfeiture in the applicable section of

the Judgment, as required by Fed. R. Crim. P. 32.2(b) (4) (B).

      3.     The Clerk is hereby directed to send copies of this

Order to all counsel of record.

      SO ORDERED.        This      11) day       of   (!)   ~              ' 2018.




                                         ~~~
                                          United States District Judge




                                             2
